United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Herndon, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2538
Issued: May 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 29, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 27, 2008 merit decision denying her claim for an employmentrelated cardiac condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
cardiac condition in the performance of duty.
FACTUAL HISTORY
On March 17, 2006 appellant, then a 53-year-old supervisory accountant, filed an
occupational disease claim alleging that she sustained coronary artery disease, leading to a
myocardial infarction on July 10, 2005, which was exacerbated by various incidents and

conditions at work.1 She alleged that she sustained stress due to being the only supervisory
trainer for a team of approximately 20 full-time employees, having insufficient management
staffing to support accounting reorganization, being unable to fill staff positions and dealing with
the increased workload which resulted from understaffing. Appellant also claimed that there
were limits to promotional opportunities, problems in implementing accounts receivable program
automation and conflicts with disgruntled subordinate employees who were unproductive and
filed grievances.2
Appellant was hospitalized for several days due to her July 10, 2005 myocardial
infarction and at the time of her discharge she was diagnosed with atherosclerotic coronary artery
disease, status post acute inferior wall myocardial infarction and status post primary coronary
intervention of the right coronary artery, severe left anterior descending artery residual disease,
hypertension and hyperlipidimea. Her attending physicians indicated that she had several risk
factors for cardiac disease, including prior family history of cardiac disease, hypertension and
hyperlipidemia.
In an August 22, 2005 report, Dr. Laurence R. Kelley, an attending Board-certified
cardiologist, stated that appellant was doing very well six weeks following her acute inferior wall
myocardial infarction which had been treated with primary intervention and subsequent stenting
of a critical left anterior descending artery stenosis. He noted that there was no convincing
evidence of ischemia on subjective or objective testing and cleared appellant to return to work
and assume her normal activities.
On December 22, 2005 appellant was seen for follow-up care by Dr. Jeffrey Luy, an
attending Board-certified cardiologist, who diagnosed coronary disease with atypical chest pain,
prior inferior infarct on July 10, 2005 with right coronary stent, Cipher stent in the mid left
anterior descending (LAD) on July 27, 2005, controlled hypertension, elevated cholesterol (with
reasonable low-density lipoprotein as of November 2005) and myalgias likely secondary to
statins.
In a June 7, 2006 report, Dr. Robert A. Shor, an attending Board-certified cardiologist,
stated, “[Appellant] is a delightful 52-year-old woman with coronary artery disease, recent PCI
[percutaneous coronary intervention] stage intervention, multiple cardiovascular risk factors,
under marked situational stresses, which may contribute to her symptoms and findings.”
In a December 11, 2006 decision, the Office denied appellant’s claim that she sustained a
cardiac condition in the performance of duty. It found that appellant had established several
employment factors as alleged but that she did not submit sufficient medical evidence to
establish that she sustained a cardiac condition due to those factors.

1

Appellant stopped work on July 11, 2005.

2

In a June 2, 2006 statement, John F. Madigan, the manager of appellant’s work unit, provided support for her
assertions regarding her work conditions. In a June 28, 2006 letter, Louise Caron, a subordinate, also provided
support for appellant’s claims in this regard.

2

In a January 9, 2007 report, Dr. Linda E. Coleman, an attending Board-certified internist,
stated that the cause of appellant’s heart attack and coronary artery disease was multifaceted.3
She noted that there were a number of the generally recognized contributors possibly impacting
or aggravating appellant’s condition, including hypertension, smoking, stress and family history.
When appellant was seen in March 2005 complaining of chest pains her blood analysis did not
indicate a history of hypercholesteroiemia and her relative risk factors for this condition were
well below average.
Dr. Coleman indicated that a March 2005 echocardiography yielded
normal findings, appellant’s hypertension was controlled with medication and she reported
minimal, intermittent smoking history prior to quitting in March 2005, as being minimal and
intermittent. Appellant’s family history included two cases of heart disease in elderly males but
there were no cases of heart disease in female members of her immediate or extended family.
Dr. Coleman stated:
“[Appellant] reported concerns about stressful working conditions and I have
been provided statements issued by management and coworkers from her job
concurring with the work-related stresses described in the patients’ statement.
Events of this nature generate stress, which is a recognized contributor to may
illnesses, including heart diseases.”
In a January 12, 2007 report, Dr. Shor, stated that appellant had a history of coronary
artery disease, recent PCI staged intervention and multiple cardiac risk actors including
hypertension and hypercholesterolemia. He stated, “[Appellant] is under marked situational
stresses which may contribute to her symptoms and findings…. Her hypertension,
hypercholesterolemia and situational stresses may contribute to her coronary artery disease.”
Appellant also submitted periodical articles which generally discussed the effect of stress on
cardiac disease.
In a July 3, 2007 decision, the Office affirmed its December 11, 2006 decision. It
indicated that Dr. Coleman and Dr. Shor provided speculative opinions on the cause of
appellant’s cardiac problems and did not identify specific employment factors which might have
contributed to her cardiac condition.
In a March 12, 2008 report, Dr. Luy stated that appellant had a history of coronary
disease status post percutaneous intervention with a history of hypertension,
hypercholesterolemia and a remote history of smoking. In July 2005 she had an acute
myocardial infarction and received a coronary stent to her right coronary artery. Dr. Luy noted
that appellant had a residual 80 to 90 percent stenosis in the mid LAD artery and returned to the
hospital for further treatment including, a drug-coated stent to the mid LAD, an angioplasty of
the second diagonal branch and a repeat cardiac catheterization. He stated:
“[Appellant] has been under marked situational stress which has been job related
due to her prior employment as an accountant. She has been unable to resume her
prior occupation due to job stress and worsening of her chest pain. [Appellant’s]
cardiac risk factors including her hypertension and hypercholesterolemia along
with situational stressors have likely contributed to her coronary artery disease.
3

Dr. Coleman had treated appellant since March 2005.

3

Because of her underlying coronary disease and the situational stresses
exacerbating her recurrent chest pain she can no longer perform her duties as an
accountant.”
In a June 27, 2008 decision, the Office affirmed its prior decisions. It indicated that
Dr. Luy did not identify specific work factors as contributing to appellant’s cardiac condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition;7 and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
4

5 U.S.C. §§ 8101-8193.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

7

Workers’ compensation law does not apply to each and every injury or illness that is somehow related to an
employee’s employment. There are situations where an injury or an illness has some connection with the
employment but nevertheless does not come within the concept or coverage of workers’ compensation. Where the
disability results from an employee’s emotional reaction to his regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act. See
Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28 ECAB
125 (1976).
8

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

4

The Board has held that an opinion which is speculative in nature is of limited probative
value on the issue of causal relationship.9 Newspaper clippings, medical texts and excerpts from
publications are of no evidentiary value in establishing the necessary causal relationship between a
claimed condition and employment factors because such materials are of general application and
are not determinative of whether the specifically claimed condition is related to the particular
employment factors alleged by the employee.10
ANALYSIS
Appellant alleged that she sustained coronary artery disease, leading to a myocardial
infarction on July 10, 2005, which was exacerbated by various incidents and conditions at work.
The Office accepted that she sustained stress due to being the only supervisory trainer for a team
of approximately 20 full-time employees, having insufficient management staffing to support
accounting reorganization, being unable to fill staff positions and dealing with the increased
workload which resulted from understaffing. It also accepted that appellant experienced limits to
promotional opportunities, problems in implementing accounts receivable program automation
and conflicts with disgruntled subordinate employees who were unproductive and filed
grievances.11
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a cardiac condition due to the accepted employment factors.
In a June 7, 2006 report, Dr. Shor stated, “[Appellant] is a delightful 52-year-old woman
with coronary artery disease, recent PCI stage intervention, multiple cardiovascular risk factors,
under marked situational stresses, which may contribute to her symptoms and findings.” In a
January 12, 2007 report, Dr. Shor noted, “[Appellant] is under marked situational stresses which
may contribute to her symptoms and findings…. Her hypertension, hypeitholesterolemia and
situational stresses may contribute to her coronary artery disease.” Dr. Shor’s reports are of
limited probative value on the relevant issue of the present case because he did not provide a
clear indication that any of the specific employment factors accepted by the Office contributed to
appellant’s cardiac condition, including a myocardial infarction on July 11, 2005. Rather, he
only generally referred to “situational stresses.” Dr. Shor’s reports are of limited probative value
for the further reason that they use words such as may with respect to the cause of appellant’s
cardiac condition and therefore they are speculative in nature.12
In a January 9, 2007 report, Dr. Coleman stated that the cause of appellant’s heart attack
and coronary artery disease was multifaceted. She indicated that there were a number of the
9

See Jennifer Beville, 33 ECAB 1970, 1973 (1982), Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

10

William C. Bush, 40 ECAB 1064, 1075 (1989).

11

The Office correctly found that these matters were directly related to appellant’s work duties and job
conditions. See supra note 7.
12

See supra note 9 and accompanying text.

5

generally recognized contributors possibly impacting or aggravating appellant’s condition,
including hypertension, smoking, stress and family history. Dr. Coleman noted that appellant
“reported concerns about stressful working conditions and I have been provided statements
issued by management and coworkers from her job concurring with the work-related stresses
described in the patients’ statement.” She indicated that “[e]vents of this nature” generated
stress, which was a recognized contributor to many illnesses, including heart diseases.
Dr. Coleman’s report is limited probative value in that she did not provide a clear opinion that
appellant’s work situation contributed to her cardiac condition. She appears to merely be
reporting appellant’s belief of such a causal relationship. Dr. Coleman did not identify any
specific accepted employment factors as contributing to appellant’s cardiac condition. She did
not provide medical rationale explaining how such employment factors could have caused or
aggravated appellant’s cardiac condition. Dr. Coleman noted appellant’s risk factors but did not
explain why her cardiac condition was not solely due to her risk factors and other nonworkrelated causes.
In a March 12, 2008 report, Dr. Luy, an attending Board-certified cardiologist, stated that
appellant had been under marked situational stress “which has been job related due to her prior
employment as an accountant.” Appellant had been unable to resume her prior occupation due to
job stress and worsening of her chest pain. Dr. Luy noted, “[Appellant’s] cardiac risk factors
including her hypertension and hypercholesterolemia along with situational stressors have likely
contributed to her coronary artery disease. Because of her underlying coronary disease and the
situational stresses exacerbating her recurrent chest pain she can no longer perform her duties as
an accountant.” Dr. Luy also did not identify any specific accepted employment factors as
contributing to appellant’s cardiac condition. He did not provide medical rationale explaining
how such employment factors could have caused or aggravated appellant’s cardiac condition.
Appellant also submitted periodical articles which generally discussed the effect of stress on
cardiac disease. However, the Board has held that excerpts from publications are of no
evidentiary value in establishing the necessary causal relationship between a claimed condition and
employment factors because such materials are of general application and are not determinative of
whether the specifically claimed condition is related to the particular employment factors alleged
by the employee.13
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a cardiac condition in the performance of duty.

13

See supra note 10 and accompanying text.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 27, 2008 decision is affirmed.
Issued: May 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

